 


EXHIBIT 10.57
LOAN AGREEMENT
Dated as of January 24, 2017
between
MONTREIGN HOLDING COMPANY, LLC,
as Borrower,
and




KIEN HUAT REALTY III LIMITED,
as Lender












--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




ARTICLE I

DEFINITIONS
Section 1.01.Definition 1
Section 1.02.General Construction 4
ARTICLE II

GENERAL TERMS
Section 2.01.The Loan 5
Section 2.02.The Term 5
Section 2.03.Interest and Principal; Commitment Fee 5
Section 2.04.Method and Place of Payment 6
Section 2.05.Increased Costs 6
Section 2.06.Application of Payments; Offset 7
Section 2.07.Taxes. 7
ARTICLE III

INTENTIONALLY OMITTED
ARTICLE IV

REPRESENTATIONS AND WARRANTIES
Section 4.01.Organization 8
Section 4.02.Authorization 8
Section 4.03.No Conflicts 8
Section 4.04.Enforceable Obligations 8
Section 4.05.Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws 9
Section 4.06.Survival 9
ARTICLE V

AFFIRMATIVE COVENANTS
Section 5.01.Maintenance of Existence 9
Section 5.02.Compliance with Laws 9
Section 5.03.Use of Proceeds 9


 
i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




ARTICLE VI

INTENTIONALLY OMITTED
ARTICLE VII

EVENTS OF DEFAULT
Section 7.01.Event of Default 10
Section 7.02.Remedies 11
Section 7.03.No Waiver 12
Section 7.04.Application of Payments after an Event of Default 12
ARTICLE VIII
MISCELLANEOUS
Section 8.01.Successors 13
Section 8.02.Governing Law 13
Section 8.03.Modification; Waiver in Writing 14
Section 8.04.Notices 14
Section 8.05.TRIAL BY JURY 15
Section 8.06.Headings 15
Section 8.07.No Assignment 15
Section 8.08.Expenses 15
Section 8.09.Severability 16
Section 8.10.Preferences 16
Section 8.11.Remedies of Borrower 16
Section 8.12.Offsets, Counterclaims and Defenses 16
Section 8.13.No Joint Venture 17
Section 8.14.Conflict; Construction of Documents 17
Section 8.15.Brokers and Financial Advisors 17
Section 8.16.Counterparts 17
Section 8.17.Register 17
Section 8.18.General Indemnity. 17
Section 8.19.No Third-Party Beneficiaries 18
Section 8.20.Right of Set-Off 19
Section 8.21.Exculpation of Lender 19


   
ii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Section 8.22.No Fiduciary Duty. 19
Section 8.23.PATRIOT Act Records 20
Section 8.24.Prior Agreements 20
Section 8.25.Delay Not a Waiver 20
Section 8.26.Determinations 21








   
iii
 




--------------------------------------------------------------------------------






THIS LOAN AGREEMENT (this “Agreement”), made as of January 24, 2017, between
MONTREIGN HOLDING COMPANY, LLC, a New York limited liability company, as
borrower (“Borrower”), and KIEN HUAT REALTY III LIMITED, a corporation organized
in the Isle of Man, as lender (together with its successors and assigns,
“Lender”). Lender and Borrower are hereinafter referred to collectively as the
“Parties” or individually as a “Party”.
RECITALS
WHEREAS, Borrower desires to obtain from Lender the Loan (as hereinafter
defined), the proceeds of which will be used exclusively as a capital
contribution to Montreign Operating Company, LLC (“Operator”) for purposes of
cost of construction and operation of the property known as Montreign Resort
Casino to be located in Sullivan County, New York; and
WHEREAS, Lender is willing to make the Loan on the terms and subject only to the
conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the agreements, provisions and covenants
contained herein, and for other good and valuable consideration, the sufficiency
of which is hereby acknowledged, Lender and Borrower agree as follows:


    

--------------------------------------------------------------------------------






Article I

DEFINITIONS

SECTION 1.01.    Definitions. When used herein, the following capitalized terms
shall have the following meanings:
“Affiliate” with respect to any Person means any Person directly or indirectly
controlling, controlled by or under common control with, such Person. For the
purposes of this Agreement, “control” (including, with correlative meaning, the
terms “controlling” and “controlled”) shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.
“Agreement” has the meaning specified in the preamble.
“Bankruptcy Code” has the meaning specified in Section 7.01(d).
“Borrower” has the meaning specified in the preamble.
“Business Day” means any day other than (i) a Saturday, (ii) a Sunday, (iii) a
day on which federally insured depository institutions located in the State of
New York are required or authorized by Law to close, or (iv) a day on which
banking institutions located in Singapore or Malaysia are required or authorized
by Law to close.
“Closing Date” shall mean the date hereof.
“Code” means the Internal Revenue Code of 1986, as amended, and applicable U.S.
Department of Treasury regulations issued pursuant thereto in temporary or final
form.
“Collateral” means the Pledged Collateral under (and as defined in) the Pledge
Agreement.
“Commitment Fee” means a commitment fee equal to $320,000.00.
“Damages” to a Party means any and all liabilities, obligations, losses,
demands, damages, penalties, assessments, actions, causes of action, judgments,
proceedings, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including reasonable attorneys’ fees and other costs of
defense and/or enforcement whether or not suit is brought), fines, charges,
fees, settlement costs and disbursements imposed on, incurred by or asserted
against such Party, whether based on any federal, state or foreign Laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and environmental Laws), on common law or
equitable cause or on contract or otherwise.
“Default Rate” means, with respect to the Note, 5.00% per annum in excess of the
Interest Rate.


2



--------------------------------------------------------------------------------





“Dollars” or “$” means lawful money of the United States of America.
“Embargoed Person” has the meaning specified in Section 4.07.
“Empire” means Empire Resorts, Inc., a Delaware corporation.
“Event of Default” has the meaning specified in Section 7.01.
“Expense Amount” means for any year $9,000,000.00, less any cash available to
pay corporate overhead expenses of Empire or, without duplication, any other
cash distributed to Empire, in each case, from subsidiaries of Empire other than
Operator and its subsidiaries.
“GAAP” means the generally accepted accounting principles in the United States
of America in effect from time to time.
“Governmental Authority” means any nation or government, any state, county,
regional, local or municipal government, any bureau, department, agency or other
political subdivision thereof, including, without limitation, the New York State
Gaming Commission, and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of, or pertaining to, government
(including any court).
“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.
“Indebtedness” means the Principal Indebtedness, together with interest and all
other obligations and liabilities of Borrower under the Loan Documents,
including all transaction costs and other amounts due or to become due to Lender
pursuant to this Agreement, the Note or in accordance with any of the other Loan
Documents, and all other amounts, sums and expenses reimbursable by Borrower to
Lender hereunder, pursuant to the Note or any other Loan Document.
“Indemnified Parties” has the meaning specified in Section 8.18.
“Interest Accrual Period” means the period commencing on and including the first
day of each calendar month during the Term of the Loan and ending on and
including the last day of such calendar month. Notwithstanding the foregoing,
the first Interest Accrual Period shall commence on and include the Closing
Date.
“Interest Payment Date” means the first Business Day of each calendar month
beginning on February 1, 2017.
“Interest Rate” means 12.00% per annum.
“Law” means any federal, state, local or foreign law, including common law, and
any regulation, rule, requirement, policy, judgment, order, writ, decree,
ruling, award, approval, authorization, consent, license, waiver, variance,
guideline or permit of, or any agreement with, any Governmental Authority.


3



--------------------------------------------------------------------------------





“Lender” has the meaning specified in the preamble.
“Lending Parties” has the meaning specified in Section 8.22.
“Loan” has the meaning specified in Section 2.01.
“Loan Amount” means $32,320,000.00.
“Loan Documents” means, collectively, this Agreement, the Note, the Pledge
Agreement and any and all other documents and agreements executed in connection
with the Indebtedness, as each such agreement may be modified, supplemented,
consolidated, extended or reinstated from time to time.
“Material Adverse Effect” means a material adverse effect on and/or material
adverse development with respect to (i) the business, results of operations,
properties, assets or condition (financial or otherwise) of Borrower, (ii) the
ability of Borrower to perform, or of Lender to enforce, any material provision
of any Loan Document; or (iii) the legality, validity, binding effect, or
enforceability of any material provision of any Loan Document.
“Maturity Date” means 1 year from the maturity of the Senior Loan, as the same
may be extended in accordance with this Agreement, or such earlier date as may
result from acceleration of the Loan in accordance with this Agreement.
“Note” means that certain promissory note, dated as of the Closing Date, made by
Borrower to the order of Lender to evidence the Loan, as such note may be
modified and/or replaced from time to time in accordance herewith.
“Notices” has the meaning specified in Section 8.04.
“Operator” has the meaning specified in the recitals.
“Party” or “Parties” has the meaning specified in the preamble.
“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required To Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into Law on October 26, 2001)), as amended from time to
time.
“Person” means an individual, corporation, association, limited liability
company, limited liability partnership, partnership, estate, trust,
unincorporated organization or a government or any agency or political
subdivision thereof.
“Pledge Agreement” means that certain Pledge and Security Agreement, dated as of
the date hereof, executed by Empire in favor of Lender, as the same may from
time to time be amended, restated, replaced, supplemented or otherwise modified
in accordance herewith.
“Principal Indebtedness” means the principal balance of the Loan outstanding
from time to time.


4



--------------------------------------------------------------------------------





“Senior Loan” means the term loan made pursuant to the terms of the Senior Loan
Agreement.
“Senior Loan Agreement” means that certain Building Term Loan Agreement, dated
as of the date hereof, by and among Operator, as borrower, the lenders party
thereto, as lenders, and Credit Suisse AG, Cayman Islands Branch, as
administrative agent.
“Taxes” means, collectively, all taxes, levies, duties, imposts, deductions,
charges, fees or withholdings, and all interest, penalties and other liabilities
imposed by a Governmental Authority or taxing authority in any jurisdiction.
“U.S.” means the United States of America.
“U.S. Person” means a United States person within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax” means any present or future tax, assessment or other charge or levy
imposed by or on behalf of the U.S. or any taxing authority thereof.

SECTION 1.02.    General Construction. Defined terms used in this Agreement may
be used interchangeably in singular or plural form, and pronouns are to be
construed to cover all genders. All references to this Agreement or any
agreement or instrument referred to in this Agreement shall mean such agreement
or instrument as originally executed and as hereafter amended, supplemented,
extended, consolidated or restated from time to time. The words “herein,”
“hereof” and “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular subdivision; and the words
“Article” and “section” refer to the entire article or section, as applicable
and not to any particular subsection or other subdivision. Reference to days for
performance means calendar days unless Business Days are expressly indicated.
All references to sections, schedules and exhibits are to sections, schedules
and exhibits in or to this Agreement unless otherwise specified. Unless
otherwise specified: (i) “including” means “including, but not limited to”. All
accounting terms not specifically defined in this Agreement shall be construed
in accordance with GAAP, as the same may be modified in this Agreement.

ARTICLE II    

GENERAL TERMS

SECTION 2.01.    The Loan.
(a)    On the Closing Date, subject to the terms and conditions set forth
herein, Lender shall make a loan to Borrower (the “Loan”) in an amount equal to
the Loan Amount. The Loan shall be represented by a single Note that shall bear
interest as described in this Agreement at a per annum rate equal to the
Interest Rate.


5



--------------------------------------------------------------------------------





The Loan is not in the nature of a revolving credit facility, and any amount
borrowed and repaid may not be re-borrowed.
(b)    The Loan shall be secured by the Collateral pursuant to the Pledge
Agreement.

SECTION 2.02.    The Term.
(a)    The term of the Loan (the “Term”) shall terminate and expire on the
Maturity Date (as the same may be extended pursuant to subsection (b) below).
(b)    Lender shall have the right, in its sole discretion, to extend the
Maturity Date for such periods as it elects, up to a period not to exceed 1
year, upon 10 days’ written notice to Borrower.

SECTION 2.03.    Interest and Principal; Commitment Fee.
(a)    On each Interest Payment Date, Borrower shall pay to Lender interest
accrued on the Loan, in arrears, for the immediately preceding Interest Accrual
Period at a rate per annum equal to the Interest Rate (except that interest
shall be payable on the Principal Indebtedness, including due but unpaid
interest, at the Default Rate with respect to any portion of such Interest
Accrual Period falling during the continuance of an Event of Default). Interest
payable hereunder shall compound monthly and shall be computed on the basis of a
360-day year and the actual number of days elapsed.
(b)    Cash interest on the Loan shall not be required to be paid prior to the
Maturity Date. Prior to the Maturity Date, interest on the Principal
Indebtedness shall accrue at the Interest Rate and shall be added to the
Principal Indebtedness on each Interest Payment Date, and amounts so added shall
thereafter be deemed to be a part of the Principal Indebtedness for all purposes
hereof, including for purposes of Section 7.02(a), and shall be due and payable
in cash, together with interest through the end of the applicable Interest
Accrual Period and all other amounts then due under the Loan Documents, on the
Maturity Date.
(c)    On the Closing Date, as a condition precedent to the effectiveness of
this Agreement, Borrower shall pay to Lender the Commitment Fee.
(d)    Partial or full prepayment of the Loan shall be permitted at any time
without premium or penalty.
(e)    Prior to repayment of the Principal Indebtedness of the Loan in full,
Borrower shall not make or pay any dividends or distributions to Empire, except
for (i) dividends or distributions made to Empire in an amount not to exceed, in
any year, the Expense Amount and (ii) any dividends, distributions or other
payments expressly permitted by Section 6.05(b) of the Senior Loan Agreement.
For avoidance


6



--------------------------------------------------------------------------------





of doubt, partial or full prepayment of the Loan shall be permitted at any time
without payment of any premium, fee or penalty.
(f)    Notwithstanding anything to the contrary herein, on the last day of each
“accrual period” (as determined under Section 1272(a)(5) of the Code) that
occurs after the fifth anniversary of the Closing Date with respect to the Loan,
Borrower shall pay in cash to Lender the aggregate amount by which (x) the sum
of (i) the aggregate interest required to be accrued and added to the Principal
Indebtedness under Section 2.03(b), and (ii) any other original issue discount
(as determined under Section 163(i) of the Code) that has accrued on the Loan
from the Closing Date through the end of such accrual period, in each case, that
has not been paid in cash, exceeds (y) the product of the “issue price” (as
defined for purposes of the Code) of the Loan and the “yield to maturity” (as
defined for purposes of the Code) of the Loan.

SECTION 2.04.    Method and Place of Payment. Except as otherwise specifically
provided in this Agreement, all payments and prepayments under this Agreement
and the Note shall be made to Lender not later than 11:00 a.m., New York City
time, on the date when due and shall be made in lawful money of the United
States of America by wire transfer in federal or other immediately available
funds to the account specified from time to time by Lender. Any funds received
by Lender after such time shall be deemed to have been paid on the next
succeeding Business Day. Lender shall notify Borrower in writing of any changes
in the account to which payments are to be made. If the amount received from
Borrower pursuant to this Agreement is less than the sum of all amounts then due
and payable hereunder, such amount shall be applied, at Lender’s sole
discretion, toward the components of the Indebtedness (e.g., interest, principal
and other amounts payable hereunder) in such sequence as Lender shall elect in
its sole discretion.

SECTION 2.05.    Increased Costs.
(a)    If Lender determines, in its sole discretion, at any time that any Law or
treaty or any change therein or in the interpretation or application thereof
shall (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, Lender or (ii) impose on Lender any other condition
affecting this Agreement, and the result of any of the foregoing shall be to
increase the cost to Lender of making or maintaining the Loan, or to reduce the
amount of any sum received or receivable by Lender (whether principal, interest
or otherwise), then Borrower will pay to Lender such additional amount or
amounts as will compensate Lender for such additional costs incurred or
reduction suffered.
(b)    If Lender determines, in its sole discretion, at any time that any Law or
treaty or any change therein or in the interpretation or application thereof
regarding capital requirements has or would have the effect of reducing the rate
of return on Lender’s capital or on the capital of Lender’s holding company, if
any, as a


7



--------------------------------------------------------------------------------





consequence of this Agreement or the Loan made by Lender to a level below that
which Lender or Lender’s holding company, if any could have achieved but for
such change (taking into consideration Lender’s policies and the policies of
Lender’s holding company, if any with respect to capital adequacy), then from
time to time, Borrower will pay to Lender such additional amount or amounts as
will compensate Lender or Lender’s holding company, if any, for any such
reduction suffered.
(c)    A certificate of Lender setting forth the amount(s) necessary to
compensate Lender or its holding company, if any, as specified in Section
2.05(b) shall be delivered to Borrower and shall be conclusive absent manifest
error. Borrower shall pay to Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
(d)    Failure or delay on the part of Lender to demand compensation pursuant to
this Section 2.05 shall not constitute a waiver of Lender’s right to demand such
compensation.
(a)    Lender hereby represents and warrants that, as of the Closing Date, to
its actual knowledge, there is no Law or treaty that would require Borrower to
pay to Lender any additional amounts pursuant to this Section 2.05.

SECTION 2.06.    Application of Payments; Offset. Subject to Section 7.04, all
payments or prepayments of the Loan made by Borrower shall be applied to pay:
first, any costs, expenses and other amounts not constituting principal or
interest which are then due Lender hereunder; second, any accrued and unpaid
interest then payable with respect to the Loan; and third, the Principal
Indebtedness of the Loan.

SECTION 2.07.    Taxes.
(a)    Within 30 days after paying any amount from which it is required by Law
to make any deduction or withholding, and within 30 days after it is required by
Law to remit such deduction or withholding to any relevant taxing or other
Governmental Authority, Borrower shall deliver to Lender satisfactory evidence
of such deduction, withholding or payment (as the case may be). For the
avoidance of doubt, Borrower shall not be required to pay to Lender any
additional amounts under Section 2.05 due to any deduction or withholding for
U.S. Tax resulting from any U.S. law in effect on the date hereof.
(b)    Borrower shall promptly furnish to Lender any such other information as
Lender may from time to time reasonably request in connection with the
transactions contemplated in this Agreement in order for Lender to comply with
its U.S. Tax computational and reporting obligations.

ARTICLE III    

[INTENTIONALLY OMITTED]


8



--------------------------------------------------------------------------------






ARTICLE IV    

REPRESENTATIONS AND WARRANTIES
Borrower represents to Lender that, as of the Closing Date:

SECTION 4.01.    Organization. Borrower is duly organized, validly existing and
in good standing under the laws of the State of New York, and is in good
standing in each other jurisdiction where ownership of its properties or the
conduct of its business requires it to be so, and Borrower has all power and
authority under such laws and its organizational documents and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted.

SECTION 4.02.    Authorization. Borrower has the power and authority to enter
into this Agreement and the other Loan Documents, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated by the
Loan Documents and has by proper action duly authorized the execution and
delivery of the Loan Documents.

SECTION 4.03.    No Conflicts. Neither the execution and delivery of the Loan
Documents, nor the consummation of the transactions contemplated therein (which
for all purposes herein shall include conversion of the Note), nor performance
of and compliance with the terms and provisions thereof will (i) violate or
conflict with any provision of Borrower’s formation and governance documents,
(ii) violate or conflict with contractual provisions of, or cause an event of
default under, any indenture, loan agreement, mortgage, contract or other
material agreement to which Borrower is a party or by which Borrower may be
bound or (iii) result in or require the creation of any Lien or other charge or
encumbrance upon any asset of Borrower.

SECTION 4.04.    Enforceable Obligations. This Agreement and the other Loan
Documents have been duly executed and delivered by Borrower and constitute
Borrower’s legal, valid and binding obligations, enforceable against Borrower in
accordance with their respective terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar Laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles. The Loan Documents are not subject to any right of rescission,
set-off, counterclaim or defense by Borrower, including the defense of usury.

SECTION 4.05.    Compliance with Anti-Terrorism, Embargo, Sanctions and
Anti-Money Laundering Laws. (a) None of the funds or other assets of any of
Borrower constitute property of, or are beneficially owned, directly or
indirectly, by any person, entity or government subject to trade restrictions
under federal Law, including the International Emergency Economic Powers Act, 50
U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et
seq., and any executive orders or regulations promulgated thereunder, with the
result that (i) the investment in


9



--------------------------------------------------------------------------------





Borrower (whether directly or indirectly), is prohibited by Law or (ii) the Loan
is in violation of Law (any such person, entity or government, an “Embargoed
Person”); (b) no Embargoed Person has any interest of any nature whatsoever in
Borrower (whether directly or indirectly), with the result that (i) the
investment in Borrower (whether directly or indirectly) is prohibited by Law or
(ii) the Loan is in violation of Law, (c) none of the funds of Borrower have
been derived from any unlawful activity with the result that (i) the investment
in Borrower (whether directly or indirectly) is prohibited by Law or (ii) the
Loan is in violation of Law and (d) Borrower and its subsidiaries are in
material compliance with the PATRIOT Act. Borrower has implemented procedures,
and will consistently apply those procedures throughout the term of the Loan, to
ensure the foregoing representations and warranties remain true and correct
during the term of the Loan. Notwithstanding Section 4.06 to the contrary, the
representations and warranties contained in this Section 4.05 shall survive in
perpetuity.

SECTION 4.06.    Survival. Borrower agrees that all of the representations of
Borrower set forth in this Agreement and in the other Loan Documents shall
survive for so long as any portion of the Indebtedness is outstanding. All
representations, covenants and agreements made by Borrower in this Agreement or
in the other Loan Documents shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.

ARTICLE V    

AFFIRMATIVE COVENANTS

SECTION 5.01.    Maintenance of Existence. Borrower shall, at all times (i)
preserve, renew and maintain in full force and effect its legal existence and
good standing under the Laws of the jurisdiction of its organization and (ii)
take all reasonable action to maintain all rights, privileges, permits, licenses
and franchises (including all Governmental Authorizations) necessary in the
normal conduct of its business.

SECTION 5.02.    Compliance with Laws. Borrower shall comply with all applicable
Laws.

SECTION 5.03.    Use of Proceeds. The proceeds received by Borrower in
connection with the Loan shall be used by Borrower exclusively as a capital
contribution to Operator for purposes of cost of construction and operation of
(i) the property known as Montreign Resort Casino, (ii) the property known as
Monster Golf Course, and (iii) the property known as Entertainment Village, each
to be located in Sullivan County, New York, and for no other purpose.

ARTICLE VI    

[INTENTIONALLY OMITTED]


10



--------------------------------------------------------------------------------






ARTICLE VII    

EVENTS OF DEFAULT

SECTION 7.01.    Event of Default. The occurrence of any one or more of the
following events shall be, and shall constitute the commencement of, an “Event
of Default” hereunder (any Event of Default that has occurred shall continue
unless and until waived by Lender in writing in its sole discretion) and Lender
shall be entitled to the remedies set forth in Section 7.02:
(a)    Payment.
(i)    Borrower shall default in the payment when due of any principal or
interest owing hereunder or under the Note (including any mandatory prepayment
required hereunder); or
(ii)    Borrower shall default, and such default shall continue for at least 5
Business Days after written notice to Borrower that such amounts are owing, in
the payment when due of fees, expenses or other amounts owing hereunder, under
the Note or under any of the other Loan Documents (other than principal and
interest owing hereunder or under the Note).
(b)    Other Loan Documents. Any Loan Document shall fail to be in full force
and effect or to convey the material rights, powers and privileges purported to
be created thereby; or a default shall occur under any of the other Loan
Documents, in each case, beyond the expiration of any applicable cure period,
which default shall have a Material Adverse Effect.
(c)    Bankruptcy, Etc.
(i)    Borrower or Operator shall commence a voluntary case concerning itself
under Title 11 of the United States Code (as amended, modified, succeeded or
replaced, from time to time, the “Bankruptcy Code”);
(ii)    Borrower or Operator shall commence any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of creditors,
dissolution, insolvency or similar Law of any jurisdiction whether now or
hereafter in effect relating to Borrower or Operator, or shall dissolve or
otherwise cease to exist;
(iii)    there is commenced against Borrower or Operator an involuntary case
under the Bankruptcy Code, or any such other proceeding, which remains
undismissed for a period of thirty (30) days after commencement;
(iv)    Borrower or Operator is adjudicated insolvent or bankrupt;


11



--------------------------------------------------------------------------------





(v)    Borrower or Operator suffers appointment of any custodian or the like for
it or for any substantial portion of its property and such appointment continues
unchanged or unstayed for a period of thirty (30) days after commencement of
such appointment;
(vi)    Borrower or Operator makes a general assignment for the benefit of
creditors; or;
(vii)    any action is taken by Borrower or Operator for the purpose of
effecting any of the foregoing.
(d)    Other Covenants. A default shall occur in the due performance or
observance by Borrower of any term, covenant or agreement (other than those
referred to in any other subsection of this Section 7.1) contained in this
Agreement or in any of the other Loan Documents, except that in the case of a
default that can be cured by the payment of money, such default shall not
constitute an Event of Default unless and until it shall remain uncured for 15
days after Borrower receives written notice thereof; and in the case of a
default that cannot be cured by the payment of money but is susceptible of being
cured within 30 days, such default shall not constitute an Event of Default
unless and until it remains uncured for 30 days after Borrower receives written
notice thereof, provided that within 5 days of its receipt of such written
notice, Borrower delivers written notice to Lender of its intention and ability
to effect such cure within such 30 day period; and if such non-monetary default
is not cured within such 30 day period despite Borrower’s diligent efforts but
is susceptible of being cured within 60 days of Borrower’s receipt of Lender’s
original notice, then Borrower shall have such additional time as is reasonably
necessary to effect such cure, but in no event in excess of 60 days from
Borrower’s receipt of Lender’s original notice, provided that prior to the
expiration of the initial 30 day period, Borrower delivers written notice to
Lender of its intention and ability to effect such cure prior to the expiration
of such 60 day period.
(e)    Cross Default.
(i)    An event of default in payment of principal or interest (taking into
account all applicable notice requirements and cure periods) shall occur under
the Senior Loan Agreement; or
(ii)    The Senior Loan shall be accelerated for any reason.

SECTION 7.02.    Remedies.
(a)    During the continuance of an Event of Default, Lender may by written
notice to Borrower, in addition to any other rights or remedies available
pursuant to this Agreement, the Note and the other Loan Documents, at Law or in
equity, declare by written notice to Borrower all or any portion of the
Indebtedness to be immediately due and payable, whereupon all or such portion of
the


12



--------------------------------------------------------------------------------





Indebtedness shall so become due and payable, and Lender may enforce or avail
itself of any or all rights or remedies provided in the Loan Documents against
Borrower (including all rights or remedies available at Law or in equity);
provided, however, that, notwithstanding the foregoing, if an Event of Default
specified in Section 7.01(d) shall occur, then the Indebtedness shall
immediately become due and payable without the giving of any notice or other
action by Lender. Any actions taken by Lender shall be cumulative and concurrent
and may be pursued independently, singly, successively, together or otherwise,
at such time and in such order as Lender may determine in its sole discretion,
to the fullest extent permitted by Law, without impairing or otherwise affecting
the other rights and remedies of Lender permitted by Law, equity or contract or
as set forth in this Agreement or in the other Loan Documents.
(b)    During the continuance of any Event of Default, Lender may, but without
any obligation to do so and without notice to or demand on Borrower and without
releasing Borrower from any obligation hereunder, take any action to cure such
Event of Default. The costs and expenses incurred by Lender in exercising rights
under this Section (including reasonable attorneys’ fees), with interest at the
Default Rate for the period after notice from Lender that such costs or expenses
were incurred to the date of payment to Lender, shall constitute a portion of
the Indebtedness and shall be due and payable to Lender upon demand therefor.
(c)    Interest shall accrue on any judgment obtained by Lender in connection
with its enforcement of the Loan at a rate of interest equal to the Default
Rate.

SECTION 7.03.    No Waiver. No delay or omission to exercise any remedy, right
or power accruing upon an Event of Default shall impair any such remedy, right
or power or shall be construed as a waiver thereof, but any such remedy, right
or power may be exercised from time to time and as often as may be deemed by
Lender to be expedient. A waiver of any Default or Event of Default shall not be
construed to be a waiver of any subsequent Default or Event of Default or to
impair any remedy, right or power consequent thereon.

SECTION 7.04.    Application of Payments after an Event of Default.
Notwithstanding anything to the contrary contained herein, during the
continuance of an Event of Default, all amounts received by Lender in respect of
the Loan shall be applied at Lender’s sole discretion toward the components of
the Indebtedness (e.g., Lender’s expenses in enforcing the Loan, interest,
principal and other amounts payable hereunder) and the Note in such sequence as
Lender shall elect in its sole discretion; provided, that if an Event of Default
specified in Section 7.01(a) shall occur, then Lender shall apply all amounts
received by Lender in respect of the Loan towards the component of the
Indebtedness for which Borrower’s failure to pay has resulted in the occurrence
of such Event of Default.


13



--------------------------------------------------------------------------------






ARTICLE VIII    
MISCELLANEOUS

SECTION 8.01.    Successors. Except as otherwise provided in this Agreement,
whenever in this Agreement any of the parties to this Agreement is referred to,
such reference shall be deemed to include the successors and permitted assigns
of such party. All covenants, promises and agreements in this Agreement
contained, by or on behalf of Borrower, shall inure to the benefit of Lender and
its successors and assigns.

SECTION 8.02.    Governing Law.
(a)    THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE NOTE WAS MADE
BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE LOAN SHALL BE
DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTIONS
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT,
THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING THEREUNDER AND
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CHOICE OF LAW RULES TO THE EXTENT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST EITHER PARTY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, THE NOTE OR ANY OF THE OTHER LOAN DOCUMENTS SHALL
BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK. BORROWER
HEREBY (i) IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT
ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM, (ii) IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY
SUCH SUIT, ACTION OR PROCEEDING AND (iii) IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS BY MAIL, PERSONAL SERVICE OR IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW, AT THE ADDRESS SPECIFIED IN SECTION 8.04 (AND AGREES THAT SUCH SERVICE AT
SUCH ADDRESS IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER ITSELF IN ANY
SUCH SUIT,


14



--------------------------------------------------------------------------------





ACTION OR PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT).
(c)    ALL COMMUNICATIONS UNDER AND PURSUANT TO THIS AGREEMENT SHALL BE IN THE
ENGLISH LANGUAGE.     

SECTION 8.03.    Modification; Waiver in Writing. Neither this Agreement nor any
other Loan Document nor any of the terms hereof or thereof may be amended,
changed, waived, discharged or terminated, nor shall any consent or approval of
Lender be granted hereunder, unless such amendment, change, waiver, discharge,
termination, consent or approval is in writing signed by Lender.

SECTION 8.04.    Notices. All notices, consents, approvals, reports,
designations, requests, waivers, elections and other communications
(collectively, “Notices”) authorized or required to be given pursuant to this
Agreement shall be given in writing and either personally delivered to the Party
to whom it is given or delivered by an established delivery service by which
receipts are given or mailed by registered or certified mail, postage prepaid,
or sent by facsimile or electronic mail with a copy sent on the following
Business Day by one of the other methods of giving notice described herein,
addressed to the Party at its address listed below. A Notice shall be deemed to
have been given when delivered or upon refusal to accept delivery.
If to Borrower:
Montreign Holding Company, LLC
c/o Monticello Raceway
Route 17B
P.O. Box 5013
Monticello, New York 12701
Attention: Nanette Horner
Telephone Number: (845) 794-4100, ext. 574
Facsimile Number: (845) 807-0000
with a copy to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Attention: Harris B. Freidus
Telephone Number: (212) 373-3064
Facsimile Number: (212) 492-0064


If to Lender:
Kien Huat Realty III Limited
c/o 21st Floor Wisma Genting


15



--------------------------------------------------------------------------------





Jalan Sultan Ismail
Kuala Lumpur
Malaysia
Attention: Gerard Lim
Telephone Number: + 603 2333 6820
Facsimile Number: +603 2162 4951


with a copy to:
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006
Attention: Steven L. Wilner, Esq.
Telephone Number: (212) 225-2672
Facsimile Number: (212) 225-3999
Either Party may change its address for the receipt of Notices at any time by
giving Notice thereof to the other Party.

SECTION 8.05.    TRIAL BY JURY. LENDER AND BORROWER, TO THE FULLEST EXTENT THAT
THEY MAY LAWFULLY DO SO, HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY LENDER AND BORROWER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. LENDER AND BORROWER ARE HEREBY AUTHORIZED TO FILE A COPY OF
THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY
BORROWER.

SECTION 8.06.    Headings. The Article and Section headings in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

SECTION 8.07.    No Assignment. Neither Lender nor Borrower may sell, assign or
transfer any interest in the Loan Documents or any portion thereof (including
either Party’s respective rights, title, interests, remedies, powers and duties
hereunder and thereunder).

SECTION 8.08.    Expenses. Borrower shall reimburse Lender upon receipt of
written notice from Lender for (i) all documented and reasonable out-of-pocket
costs and expenses incurred by Lender (or any of its Affiliates) in connection


16



--------------------------------------------------------------------------------





with the origination of the Loan, including reasonable legal fees and
disbursements, accounting fees and any other third-party diligence materials;
(ii) all documented and reasonable out-of-pocket costs and expenses incurred by
Lender (or any of its Affiliates) in connection with (A) the negotiation,
preparation, execution, delivery and administration of any consents, amendments,
waivers or other modifications to this Agreement and the other Loan Documents
and any other documents or matters requested by Borrower or by Lender and
(B) enforcing or preserving any rights, in response to third party claims or the
prosecuting or defending of any action or proceeding or other litigation, in
each case against, under or affecting Borrower, this Agreement, or the other
Loan Documents; and (iii) all documented and reasonable out-of-pocket costs and
expenses (including attorney’s fees) incurred by Lender (or any of its
Affiliates) in connection with the enforcement of any obligations of Borrower,
or a Default by Borrower, under the Loan Documents, including any refinancing,
restructuring, settlement or workout and any insolvency or bankruptcy
proceedings (including any applicable transfer taxes).

SECTION 8.09.    Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable Law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

SECTION 8.10.    Preferences. Lender shall have no obligation to marshal any
assets in favor of Borrower or any other party or against or in payment of any
or all of the obligations of Borrower pursuant to this Agreement, the Note or
any other Loan Document. Lender shall have the continuing and exclusive right to
apply or reverse and reapply any and all payments by Borrower to any portion of
the obligations of Borrower hereunder and under the Loan Documents. To the
extent Borrower makes a payment or payments to Lender, which payment or proceeds
or any portion thereof are subsequently invalidated, declared to be fraudulent
or preferential, set aside or required to be repaid to a trustee, receiver or
any other party under any bankruptcy Law, state or federal Law, common Law or
equitable cause, then, to the extent of such payment or proceeds received, the
obligations hereunder or portion thereof intended to be satisfied shall be
revived and continue in full force and effect, as if such payment or proceeds
had not been received by Lender.

SECTION 8.11.    Remedies of Borrower. In the event that a claim or adjudication
is made that Lender or its agents have unreasonably delayed acting in any case
where by Law or under this Agreement or the other Loan Documents, any of such
Persons has an obligation to act promptly, Borrower agrees that no such Person
shall be liable for any monetary damages, and Borrower’s sole remedies shall be
limited to commencing an action seeking specific performance, injunctive relief
and/or declaratory judgment. Without in any way limiting the foregoing, Borrower
shall not assert, and hereby waives, any claim against Lender and/or its
affiliates, directors,


17



--------------------------------------------------------------------------------





employees, attorneys, agents or sub-agents, on any theory of liability, for
direct, special, indirect, consequential or punitive damages (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, as a result of, or in any way related to,
this Agreement or any other Loan Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, the Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
Borrower hereby waives, releases and agrees not to sue upon any such claim for
any such damages, whether or not accrued and whether or not known or suspected
to exist in its favor.

SECTION 8.12.    Offsets, Counterclaims and Defenses. All payments made by
Borrower hereunder or under the other Loan Documents shall be made irrespective
of, and without any deduction for, any setoffs or counterclaims. Borrower waives
the right to assert a counterclaim, other than a mandatory or compulsory
counterclaim, in any action or proceeding brought against it by Lender arising
out of or in any way connected with the Note, this Agreement, the other Loan
Documents or the Indebtedness. Any assignee of Lender’s interest in the Loan
shall take the same free and clear of all offsets, counterclaims or defenses
that are unrelated to the Loan.

SECTION 8.13.    No Joint Venture. Nothing in this Agreement is intended to
create a joint venture or partnership between Borrower and Lender.

SECTION 8.14.    Conflict; Construction of Documents. In the event of any
conflict between the provisions of this Agreement and the provisions of the Note
or any of the other Loan Documents, the provisions of this Agreement shall
prevail.

SECTION 8.15.    Brokers and Financial Advisors. Borrower hereby represents that
it has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement. Borrower hereby agrees to indemnify, defend and hold Lender
harmless from and against any and all claims, liabilities, costs and expenses of
any kind (including attorneys’ fees and expenses) in any way relating to or
arising from a claim by any Person that such Person acted on behalf of Borrower
or Lender in connection with the transactions contemplated herein. The
provisions of this Section 8.15 shall survive the expiration and termination of
this Agreement and the repayment of the Indebtedness.

SECTION 8.16.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. Any
counterpart delivered by facsimile, pdf or other electronic means shall have the
same import and effect as original counterparts and shall be valid, enforceable
and binding for the purposes of this Agreement.


18



--------------------------------------------------------------------------------






SECTION 8.17.    Register. Lender, as non-fiduciary agent of Borrower, shall
maintain a record that identifies each owner (including successors and
assignees) of an interest in the Loan, including the name and address of the
owner, and each owner’s rights to principal and stated interest (the
“Register”), and shall record all transfers of an interest in the Loan,
including each assignment, in the Register. The entries in the Register shall be
conclusive absent manifest error. The Borrower and Lender shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement. Failure to make any such
recordation, or any error in such recordation, however, shall not affect
Borrower’s obligations in respect of the Loan. Borrower and Lender acknowledge
that the Note is in registered form and may not be transferred except by
register.

SECTION 8.18.    General Indemnity.
(a)    Borrower, at its sole cost and expense, shall protect, indemnify,
reimburse, defend and hold harmless Lender and its officers, partners, members,
directors, trustees, advisors, employees, agents, sub-agents, affiliates,
successors, participants and assigns of any and all of the foregoing
(collectively, the “Indemnified Parties”) for, from and against, and shall be
responsible for, any and all Damages of any kind or nature whatsoever that may
be imposed on, incurred by, or asserted against any of the Indemnified Parties,
in any way relating to or arising out of (i) any negligence or tortious act or
omission on the part of Borrower or any of its agents, contractors, servants or
employees; (ii) any failure on the part of Borrower to perform or comply with
any of the terms of the Loan Documents; and (iii) any failure of Borrower to
comply with any Laws; provided, however, that no Indemnified Party shall have
the right to be indemnified hereunder to the extent that such Damages have been
found by a final, non-appealable judgment of a court of competent jurisdiction
to have resulted from the gross negligence or willful misconduct of such
Indemnified Party. The indemnity and other obligations of the Borrower under
this Section 8.18 shall not apply with respect to Taxes, other than any Taxes
that represent Damages arising from any non-Tax claims.
(b)    If for any reason (including violation of Law or public policy) the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 8.18 are unenforceable in whole or in part or are otherwise unavailable
to Lender or insufficient to hold it harmless, then Borrower shall contribute to
the amount paid or payable by Lender as a result of any Damages the maximum
amount Borrower is permitted to pay under Law. The obligations of Borrower under
this Section 8.18 will be in addition to any liability that Borrower may
otherwise have hereunder and under the other Loan Documents, will extend upon
the same terms and conditions to any Affiliate of Lender and the partners,
members, directors, agents, employees and controlling persons (if any), as the
case may be, of Lender and any such Affiliate, and will be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of Borrower, Lender, any such Affiliate and any such Person.
(c)    At the option of the Indemnified Parties and in their sole discretion,
upon written request by any Indemnified Party, Borrower shall defend such
Indemnified Party (if requested by any Indemnified Party, in the name of the
Indemnified Party) by attorneys and other


19



--------------------------------------------------------------------------------





professionals reasonably approved by such Indemnified Party. Notwithstanding the
foregoing, any Indemnified Party may engage its own attorneys and other
professionals to defend or assist it (chosen at Lender’s sole discretion), and,
at the option of such Indemnified Party, its attorneys shall control the
resolution of any claim or proceeding. Upon demand, Borrower shall pay or, in
the sole discretion of the Indemnified Parties, reimburse, the Indemnified
Parties for the payment of reasonable fees and disbursements of attorneys,
engineers, environmental consultants, laboratories and other professionals in
connection therewith.
(d)    Any amounts payable to Lender by reason of the application of this
Section 8.18 shall become immediately due and payable and shall bear interest at
the Default Rate from the date Damages are sustained by the Indemnified Parties
until paid.
(e)    The provisions of and undertakings and indemnification set forth in this
Section 8.18 shall survive the satisfaction and payment in full of the
Indebtedness and termination of this Agreement.

SECTION 8.19.    No Third-Party Beneficiaries. This Agreement and the other Loan
Documents are solely for the benefit of Lender and Borrower, and nothing
contained in this Agreement or the other Loan Documents shall be deemed to
confer upon anyone other than Lender, Borrower and Indemnified Parties any right
to insist upon or to enforce the performance or observance of any of the
obligations contained herein or therein. All conditions to the obligations of
Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender, and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof, and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

SECTION 8.20.    Right of Set-Off. In addition to any rights now or hereafter
granted under applicable Law or otherwise, and not by way of limitation of any
such rights, during the continuance of an Event of Default, Lender may from time
to time, without presentment, demand, protest or other notice of any kind (all
of such rights being hereby expressly waived), set-off and appropriate and apply
any and all deposits (general or special) and any other indebtedness at any time
held or owing by Lender (including branches, agencies or Affiliates of Lender
wherever located) to or for the credit or the account of Borrower against the
obligations and liabilities of Borrower to Lender hereunder, under the Note, the
other Loan Documents or otherwise, irrespective of whether Lender shall have
made any demand hereunder and although such obligations, liabilities or claims,
or any of them, may be contingent or unmatured, and any such set-off shall be
deemed to have been made immediately upon the occurrence of an Event of Default
even though such charge is made or entered on the books of Lender subsequent
thereto.


20



--------------------------------------------------------------------------------






SECTION 8.21.    Exculpation of Lender. Lender neither undertakes nor assumes
any responsibility or duty to Borrower or any other Person to select, review,
inspect, examine, supervise, pass judgment upon or inform Borrower or any other
Person of any due diligence conducted by Lender. Any such due diligence,
selection, review, inspection, examination and the like, and any other due
diligence conducted by Lender, is solely for the purpose of protecting Lender’s
rights under the Loan Documents, and shall not render Lender liable to Borrower
or any other Person for the existence, sufficiency, accuracy, completeness or
legality thereof. The Indemnified Parties shall not be responsible or liable for
any Damages of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against any of the Indemnified Parties, in any way relating to
or arising out of Lender’s interest in the Loan.

SECTION 8.22.    No Fiduciary Duty.
(a)    Borrower acknowledges that, in connection with this Agreement, the other
Loan Documents and the Transaction, Lender has relied upon and assumed the
accuracy and completeness of all of the financial, legal, regulatory,
accounting, tax and other information provided to, discussed with or reviewed by
Lender for such purposes, and Lender does not assume any liability therefor or
responsibility for the accuracy, completeness or independent verification
thereof. Lender, its Affiliates and their respective stockholders and employees
(for purposes of this Section, the “Lending Parties”) have no obligation to
conduct any independent evaluation or appraisal of the assets or liabilities
(including any contingent, derivative or off-balance sheet assets and
liabilities) of Borrower or any other Person or any of their respective
Affiliates or to advise or opine on any related solvency or viability issues.
(b)    It is understood and agreed that (i) the Lending Parties shall act under
this Agreement and the other Loan Documents as an independent contractor, (ii)
the Transaction is an arm’s-length commercial transactions between the Lending
Parties, on the one hand, and Borrower, on the other, (iii) each Lending Party
is acting solely as principal and not as the agent or fiduciary of Borrower or
their respective Affiliates, stockholders, employees or creditors or any other
Person and (iv) nothing in this Agreement, the other Loan Documents, the
Transaction or otherwise shall be deemed to create (i) a fiduciary duty (or
other implied duty) on the party of any Lending Party to Borrower, any of their
respective Affiliates, stockholders, employees or creditors, or any other Person
or (ii) a fiduciary or agency relationship between Borrower or any of their
respective Affiliates, stockholders, employees or creditors, on the one hand,
and the Lending Parties, on the other. Borrower agrees that neither it nor any
of its respective Affiliates shall make, and hereby waives, any claim against
the Lending Parties based on an assertion that any Lending Party has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to Borrower or its respective Affiliates, stockholders, employees or creditors.
Nothing in this Agreement or the other Loan Documents is intended to confer upon


21



--------------------------------------------------------------------------------





any other Person (including Affiliates, stockholders, employees or creditors of
Borrower) any rights or remedies by reason of any fiduciary or similar duty.
(c)    Borrower acknowledges and agrees that Borrower has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to this
Agreement, the other Loan Documents, the Transaction and the process leading
thereto.

SECTION 8.23.    PATRIOT Act Records. Lender hereby notifies Borrower that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies Borrower, which information
includes the name and address of Borrower and other information that will allow
Lender to identify Borrower in accordance with the PATRIOT Act.

SECTION 8.24.    Prior Agreements. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
CONTAIN THE ENTIRE AGREEMENT OF THE PARTIES HERETO AND THERETO IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND ALL PRIOR AGREEMENTS AMONG OR
BETWEEN SUCH PARTIES IN RESPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY, WHETHER
ORAL OR WRITTEN, INCLUDING ANY TERM SHEETS, CONFIDENTIALITY AGREEMENTS AND
COMMITMENT LETTERS, ARE SUPERSEDED BY THE TERMS OF THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS.

SECTION 8.25.    Delay Not a Waiver. Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder, or under the Note or under any other Loan Document, or under any
other instrument given as security therefor, shall operate as or constitute a
waiver thereof, nor shall a single or partial exercise thereof preclude any
other future exercise, or the exercise of any other right, power, remedy or
privilege. In particular, and not by way of limitation, by accepting payment
after the due date of any amount payable under this Agreement, the Note or any
other Loan Document, Lender shall not be deemed to have waived any right either
to require prompt payment when due of all other amounts due under this
Agreement, the Note or the other Loan Documents, or to declare a default for
failure to effect prompt payment of any such other amount.

SECTION 8.26.    Determinations. Each determination or calculation by Lender
hereunder shall, in the absence of manifest error, be conclusive and binding on
the Parties.
[SIGNATURE PAGE FOLLOWS]







22



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
LENDER:


By: KIEN HUAT REALTY III LIMITED,
       a corporation organized in the Isle of Man




                By: /s/ Gerard Lim Ewe Keng
                        Name: Gerard Lim Ewe Keng
               Title: Authorized Signatory
 
BORROWER:


By: MONTREIGN HOLDING COMPANY, LLC,
       a New York limited liability company




                By: /s/ Joseph D’Amato
                        Name: Joseph D’Amato
               Title: Authorized Signatory


 





























  


23
 


